Citation Nr: 0516440	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for abdominal pain. 

2.  Entitlement to a disability rating in excess of 20 
percent for low back pain, for the period from May 16, 2001 
to September 27, 2004. 

3.  Entitlement to a rating in excess of 30 percent for low 
back pain, for the period on and after September 28, 2004.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Columbia, South Carolina, Regional Office (RO).  By a rating 
action of February 2000, the RO denied the veteran's claim of 
entitlement to service connection for lower abdominal pain as 
not well-grounded.  Subsequently, by a rating action in 
December 2001, the RO increased the evaluation for the 
veteran's low back pain from 10 percent to 20 percent, 
effective May 16, 2001; that rating action also denied the 
claim for service connection for lower abdominal pain on the 
merits.  The veteran perfected a timely appeal of that 
decision.  

On July 7, 2003, the veteran testified at a hearing before 
the undersigned, sitting at the RO.  A transcript of that 
hearing is of record.  

In June 2004, the Board remanded the case to the RO for 
further development.  Following a VA examination in September 
2004, a rating action in January 2005 increased the 
evaluation for the veteran's back disorder from 20 percent to 
30 percent, effective September 28, 2004.  Neither of the 
assigned ratings represents the maximum available under 
applicable diagnostic criteria; therefore, the claim for an 
increased rating for low back pain remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  





FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the claims decided herein has been developed and obtained, 
and all due process concerns as to the development of these 
claims have been addressed.  

2.  Abdominal pain is considered to be a symptom of a 
disability; there is no objective medical evidence of a 
current disability, manifested by abdominal pain that could 
be related to service.  

3.  For the period from May 16, 2001 to September 27, 2004, 
the objective and competent medical evidence of record 
reflects that the veteran's service-connected low back pain 
were manifested primarily by back pain and limitation of 
motion of the lumbar spine.  The evidence preponderates 
against a finding that the service-connected low back pain 
was manifested by symptomatology of more than moderate 
severity or more than moderate functional impairment due to 
pain; nor was there evidence of ankylosis of the 
thoracolumbar spine.  

4.  The medical evidence of record, during the period from 
May 16, 2001 to September 27, 2004, does not show that the 
veteran's low back disorder produced severe low back 
disability, listing of the spine to the opposite side, 
positive Goldthwaite's sign, or abnormal mobility on forced 
motion; and he is not shown to have had forward flexion of 
the thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the thoracolumbar spine during that period.  

5.  The competent medical evidence, for the period beginning 
on September 28, 2004, reflects that the veteran's service-
connected low back disorder is currently productive of pain 
and severe limitation of motion of the lumbar spine.  
However, the competent medical evidence does not show that it 
is manifested by ankylosis of the lumbar spine.  




CONCLUSIONS OF LAW

1.  A symptom, like abdominal pain, that is not associated 
with a diagnosed disability, is not subject to service 
connection.  See 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

2.  For the period from May 16, 2001, to September 27, 2004, 
the schedular criteria for an evaluation in excess of 20 
percent for chronic low back pain are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.71a, Diagnostic Code (DC) 5292, 5295 (2002), effective 
prior to September 26, 2003; 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004), effective September 26, 2003.  

3.  Resolving all doubt in the veteran's favor, the Board 
finds that the criteria for the assignment of a 40 percent 
rating, but not greater, for the service-connected low back 
pain have been met for the period beginning on and after 
September 28, 2004.  38 U.S.C.A. §§ 1155, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a including Diagnostic Codes 5292, 5295 (2002); and 
including Diagnostic Code 5237 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of March 2000, the RO denied the veteran's 
claim of entitlement to service connection for abdominal pain 
as not well-grounded.  Subsequently, in a rating action of 
December 2001, the RO denied the veteran's claim of service 
connection for abdominal pain on the merits.  Only after 
these decisions were promulgated did the RO, in July 2004, 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim for service connection for 
abdominal pain.  

With respect to the claim for an increased rating for low 
back pain, the Board finds that VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran's claim for an increased rating was 
received in May 2001; and, in a May 2001 letter, the RO 
provided notice to him regarding what information and 
evidence was needed to substantiate his claim for benefits, 
as well as what information and evidence must be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for him to submit any evidence in his possession 
that pertains to the claim.  

Overall, the veteran was provided adequate notice of the 
evidence needed to substantiate his claims.  The discussions 
in the December 2001 rating decision appealed, the February 
2002 statement of the case (SOC), the July 2002 supplemental 
statement of the case (SSOC), the July 2003 personal hearing, 
the June 2004 Board Remand, the January 2005 rating decision, 
and the January 2005 SSOC (especially when considered 
collectively) informed her of the information and evidence 
needed to substantiate her claim and complied with VA's 
notification requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran, with respect to the 
service connection claim, in July 2004, was not given prior 
to the first RO adjudication of the claim, the notice was 
provided by the RO prior to the transfer and recertification 
of the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case 
was readjudicated and an SSOC was provided to the veteran.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By letters dated in May 2001 and July 2004, 
the veteran was provided with a detailed list of the types of 
evidence that would substantiate his claims; he was informed 
that it was his responsibility to make sure he provides all 
requested records pertaining to his claim.  During the course 
of this appeal, the RO has obtained and reviewed the evidence 
identified by the veteran as pertinent to his claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the December 2001 rating decision on 
appeal has not resulted in any prejudice to the veteran, in 
either the development or the merits of his claims, and, 
therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Factual Background.

The record indicates that the veteran entered active duty in 
December 1980.  The service medical records reflect that the 
veteran sustained an injury to the left hip in November 1981, 
when he fell down an embankment.  In December 1982, the 
veteran was seen for complaints of sharp abdominal cramps and 
flank pain; the assessment was possible urinary tract 
infection v. gastritis or muscular strain.  The veteran was 
involved in another accident in October 1983, when he 
collided with a car while riding his bike; he hit the car and 
ground with his left leg.  He was subsequently seen with 
complaints of pain in the entire left side, from the ankle to 
the hip.  In May 1989, the veteran was again seen for 
complaints of abdominal pain; an X-ray study of the abdomen 
revealed no specific abdominal gain pattern consistent with 
gastroenteritis, ileus or very early obstruction.  When seen 
in August 1989, the veteran was diagnosed with 
gastroenteritis.  He was next seen in February 1991 with 
complaints of lower abdominal pain with urination; the 
assessment was urethritis.  

On the occasion of his initial VA examination in January 
1992, the veteran reported being involved in an 
auto/pedestrian accident while on active duty in 1985; he was 
cycling when an automobile backed out of a parking space and 
hit him.  The veteran indicated that low back pain began at 
the time of the accident.  He has never had any leg pain, but 
he occasionally has tingling in his left toes.  No bowel or 
bladder dysfunction.  There was mild tenderness over the 
lower lumbar area, particularly on the left.  There was 
minimal evidence of back pain with objective examination, and 
there was "no negative straight leg raising test."  

Range of motion in the lower back revealed a forward flexion 
of 70 degrees, backward extension of 10 degrees, left lateral 
flexion was 40 degrees, and right lateral flexion was 40 
degrees.  Lateral rotation was to 35 degrees, bilaterally.  A 
neurological evaluation was absolutely normal with full 5/5 
motor sensation, and a normal deep tendon reflexes.  The 
pertinent diagnosis was chronic low back pain, etiology 
unknown.  

Report of an X-ray study of the lumbar spine, dated in 
December 1998, indicated that L5 appeared to be a transition 
vertebra.  Disc spaces were relatively preserved, and 
alignment was satisfactory.  

On VA examination in May 1999, the veteran complained of 
intermittent low back pain; he noted that his back hurt him 
more in the mornings and after prolonged periods of sitting.  
The veteran reported that muscle relaxers helped him get 
through flare-ups, which occurred two to three times a 
months, and lasted approximately three to four days.  He did 
not use any assistive devices, crutches, braces, canes, or 
corrective shoes.  On examination, it was noted that he had a 
somewhat antalgic slow gait.  He was able to get up from a 
chair without difficulty.  He did rise slowly from a seated 
position and also moved slowly when trying to lie down.  On 
physical examination, he was able to flex down to touch his 
toes.  He was able to extend his low back approximately 30 
degrees.  He had some tenderness over the lumbar spine.  He 
had negative straight leg raising to approximately 75 
degrees, bilaterally.  X-ray performed showed L5 to be a 
transition vertebra; disc spaces were relatively preserved 
and alignment was satisfactory.  

Received in July 1999 were private treatment reports, dated 
from February 1994 to June 1995, reflecting evaluation and 
treatment for back and stomach pain.  These records indicate 
that the veteran was seen at an orthopedic clinic in February 
1994, after falling down outside of his house.  Following an 
orthopedic evaluation in February 1994, the veteran was 
diagnosed with lumbar transverse process fractures, L2, L3, 
and L4.  When seen in March 1994, the veteran indicated that 
he had no pain.  These records show that the veteran was seen 
in June 1995, with complaints of a 2-week history of pain in 
the left lower quadrant of the abdomen.  No known injury or 
specific strain was noted.  He reported mild dysuria at 
times.  On examination, the abdomen was soft, flat, with 
tenderness in the left lower quadrant and suprapubic area and 
mild guarding.  There was no rebound tenderness.  Bowel 
sounds were normal; no masses or hernia was palpated.  The 
diagnostic impression was muscle strain.  

The veteran was afforded a VA compensation examination in 
June 2001, at which time he stated that his injuries were 
chronic and of the overuse type.  He stated that he wore out 
his lower back with some chronic occasional pain.  The 
veteran complained of some numbness and tingling down his 
left leg that goes to the lateral calf.  He described the 
pain as intermittent and occasionally sharp.  He had sitting 
intolerance greater than 20 minutes.  He had occasional night 
awakenings.  Examination of the lumbosacral spine revealed 50 
degrees flexion, 20 degrees extension, 20 degrees of lateral 
side bending to the right and left.  He was able to heel and 
toe walk; he was also able to squat and rise without 
difficulty.  He had 4+/5 bilateral lower extremity extensor 
hallucis longus and anterior tibialis strength.  There was 
early giving way.  He had positive signs from Waddell's, 3/4 
positive with hyper dysesthesias to light touch, and axial 
loading was a positive test.  The assessment was mechanical 
low back pain without radicular symptoms.  

Received in July 2002 were duplicate private treatment 
reports, dated from February 1994 to March 1994.  Following 
an orthopedic evaluation in February 1994, the veteran was 
diagnosed with lumbar transverse process fractures, L2, L3, 
and L4.  When seen in March 1994, the veteran indicated that 
he had no pain.  

Also received in July 2002 were private treatment reports, 
dated from August 2000 to February 2002.  The veteran 
underwent an examination in August 2000, which revealed 
fractory dyspepsia with recent H pylori positive antibody 
that was treated, but has persistent symptoms.  An EGD was 
reported to be normal, with the veteran having nonulcer 
dyspepsia; the examiner explained that the veteran's symptoms 
may be related to his constipation.  The veteran was next 
seen in January 2002 for complaints of pain in the lower 
back.  The impression was chronic low back pain.  

At his personal hearing in July 2003, the veteran reported 
problems with stiffness and soreness in his lower back, 
especially in the mornings; he noted that the stiffness 
improved as the day went on.  The veteran related that some 
mornings, he is unable to get out of bed.  The veteran also 
reported pain and aching in the back, especially with 
ambulation.  The veteran indicated that his job required him 
to move around; and, sometimes, he had difficulty going up a 
flight of stairs.  The veteran noted that the pain radiated 
down the left lower side of the hip.  The veteran indicated 
that he has been given bandage wraps for the back, and his 
wife provides some heat treatment for his back.  He also 
reported taking some medications for the back pain.  

The veteran was afforded another VA examination in September 
2004, at which time he indicated that he was taking over the 
counter medications for the pain..  He has been given 
epidural injections that offered him no help.  He has not had 
any physical therapy, or assistive devices.  The pain in the 
low back does not radiate.  The veteran did indicate that he 
experienced increased pain in the lower back with walking.  
He indicated that the range of motion does not change from 
repetitive.  He has not had any episodes of intervertebral 
disk syndrome in the last 12 months.  He did report 
spontaneous flare-ups that may last for several hours to one 
day.  It was noted that the veteran works at a correctional 
facility, where he does deskwork.  The main problem the 
veteran has is with cutting grass.  Examination of the lumbar 
spine revealed a flexion of 30 degrees, without pain and 35 
degrees with pain.  Extension was 10 degrees without pain, 15 
degrees with pain.  Lateral flexion 10 degrees, bilaterally, 
without pain, and 15 degrees with pain.  Rotation was 15 
degrees, bilaterally, without pain, and 20 degrees with pain.  
The examiner noted that the veteran's range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  A neurological examination revealed no straight 
leg raising sign.  The neurological examination was normal.  
There were no motor weakness or sensory findings.  Deep 
tendon reflexes were normal and symmetrical.  The veteran's 
gait was normal.  X-ray study of the lumbar spine was 
reported to be normal.  The impression was no evidence of 
orthopedic or radicular problems in this individual.  

III.  Legal Analysis-Service Connection.

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

After a review of the evidence, the Board finds that his 
claim for service connection for abdominal pain must fail.  
In this regard, the Board notes that the veteran's service 
medical records show that he complained of abdominal pain on 
several occasions; however, the complaints were associated 
with a genitourinary disorder.  An X-ray study of the abdomen 
revealed no specific abdominal gain pattern consistent with 
gastroenteritis, ileus or very early obstruction.  Additional 
evidence of record also does not show any current treatment 
for a condition manifested by abdominal pain.  

Although "abdominal pain" may constitute a symptom of a 
disease or injury subject to service connection, a symptom 
not associated with a diagnosed disability is not subject to 
service connection.  See 38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  The rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2003) (the "Schedule"), do not recognize this as a 
compensable disability in its own right.  A symptom may be 
associated with a compensable disability only if medical 
evidence shows it to be consistent with and attributable to a 
specifically diagnosed disability.  

In this case, there is no competent medical evidence of 
record showing that the veteran suffers from abdominal pain 
consistent with or attributable to a current diagnosed 
disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  Though the veteran himself has 
indicated that his stomach always stays tight, and it has 
always been that way since service, his lay assertions are 
neither competent nor probative of the issue in question.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Therefore, the Board finds that the 
veteran's claimed disability of abdominal pain is not a 
disability for which service connection may be granted.  

Beyond the above, there little evidence to support a finding 
that this "disorder" is related to active service.  The 
Board must note the lapse of many years between the veteran's 
separation from service and the first notice of the claimed 
disorder.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  The 
service records and post-service medical records provide, on 
the whole, negative evidence against this claim.      

For these reasons, the veteran's claim with regard to this 
issue must be denied.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

IV.  Legal Analysis-Increased rating.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA 
regulations also require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  

Prior to September 2003, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292 (effective before 
September 26, 2003).  For lumbosacral strain ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Code 5295 (effective before September 26, 
2003).  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1). It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2004).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined. 38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows: For unfavorable ankylosis of the entire 
spine (100 percent); For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent); For unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 percent); For 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 
percent); For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis (20 percent); and For forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height 
(10 percent). 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (effective from September 
23, 2003).  

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted. Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5). Disability of 
the thoracolumbar and cervical spine segments are to be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (6).  

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows: With incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months (10 percent).  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective from September 26, 2003).  

A.  Entitlement to rating above 20 percent from May 16, 2001, 
to September 27, 2004.

Upon review of the pertinent evidence of record, the Board is 
of the opinion that the objective and competent medical 
evidence preponderates against a finding that the veteran's 
service-connected low back pain warrant a rating in excess of 
20 percent for the period from May 16, 2001 to September 27, 
2004.  

Under the criteria for limitation of motion for the veteran's 
back disability, under DC 5292, effective prior to September 
26, 2003, a 40 percent evaluation required evidence of severe 
limitation of motion, but the evidence of record does not 
show such disability.  However, the record for the period in 
questions appears to show that the veteran had what could 
reasonably be considered to be "moderate" disability of the 
lumbar spine, but not severe disability.  The June 2001 VA 
examination report reflects findings of moderate pain on 
motion with no neurological involvement.  Such findings only 
provide evidence against this claim. 

With respect to the criteria for lumbosacral strain under 
Diagnostic Code 5295, the clinical findings for the period in 
question do not show evidence of more than moderate 
symptomatology or moderate limitation of motion; there was no 
evidence of severe symptomatology.  Therefore, a rating in 
excess of 20 percent is not warranted for lumbosacral strain 
under DC 5295, for the period in question.  A 40 percent 
evaluation was also warranted under DC 5295 if only some of 
the manifestations are present if there was also abnormal 
mobility on forced motion, however the evidence of record 
does not reflect disability or functional impairment to this 
extent.  38 C.F.R. § 4.71a, DC 5295, effective prior to 
September 26, 2002.  

When examined by VA in June 2001, the veteran reported some 
numbness and tingling down his left leg; however, no back 
deformity or tenderness was reported.  In fact, while the 
examiner reported early give way, and positive signs from 
Waddell's, 3/4 positive with hyper dysesthesias to light touch 
and aaxial loading, the assessment was mechanical low back 
pain without radicular symptoms.  The examiner reported only 
moderate limitation of lumbar motion.  

The Board has considered all other applicable diagnostic 
criteria.  However, an evaluation in excess of 20 percent is 
not shown to be appropriately assignable under any other 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  While a 40 percent rating under DC 5293 requires 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, there is no diagnosis of 
intervertebral disc syndrome.  

Under the current schedular criteria, now in effect, under 
the general rating formula, a 40 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine to 30 degrees or less, or where favorable ankylosis of 
the entire thoracolumbar spine is shown.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated. See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003) (effective Sept. 26, 2003) at 51,456.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.  (As noted above, this clearly implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, supra, are now contemplated in the rating assigned 
under the general rating formula.)  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code. 
Id., Note (1).  However, there is no showing that the veteran 
objectively manifested neurologic symptoms as a consequence 
of his service-connected low back disorder, during the period 
in question.  Nor is there medical evidence of record to 
reflect that he had forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine to warrant a 40 percent evaluation 
under the regulations currently in effect, for the period 
prior to September 27, 2004.  Ankylosis, whether favorable or 
unfavorable, involves fixation of the spine.  Id. at 51,457, 
Note (5).  Ankylosis has been defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); 
Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994).  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
low back disorder, for the period in question, are 
contemplated in the 20 percent rating currently assigned for 
the period in question.  There is no indication that pain, 
due to disability of the lumbar spine, causes functional loss 
greater than that contemplated by the 20 percent evaluation 
now assigned for the period from May 16, 2001, to September 
27, 2004.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown.  

The Board does not find that the evidence is so evenly 
balanced that there should be doubt as to any material issue 
regarding the matter of a rating in excess of 20 percent for 
the service-connected low back pain for the period from May 
16, 2001, to September 27, 2004.  The preponderance of the 
evidence is clearly against the claim.  38 U.S.C.A. § 5107 
(old and new version).  

B.  Entitlement to a rating in excess of 30 percent on and 
after September 28, 2004.

In considering Diagnostic Code 5292, the Board finds that the 
veteran's low back disorder, beginning on September 28, 2004, 
is manifested by severe limitation of motion, which merits 
the assignment of a 40 percent rating.  See 38 U.S.C.A. 
§ 5107(b); DeLuca.  In sum, the record reveals that the 
veteran consistently complains of lower back pain.  At the 
time of his personal hearing in July 2003, the veteran 
testified that he experiences such pain and soreness in his 
back in the mornings, that he sometimes can't get out of bed.  
Subsequently, a VA examination in September 2004 reflects 
severe limitation of motion in the lumbar spine, providing 
evidence in support of this claim.  This examination provides 
the basis to increase the evaluation of the back disorder.  
Prior examinations, as a whole, provide evidence against this 
finding. 

 In sum, the aforementioned findings are productive of a 40 
percent rating; this is the highest available rating under 
Diagnostic Code 5292.  

With regard to Diagnostic Code 5293, and based on the medical 
evidence of record, it has not been shown that the veteran 
experienced severe persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
intermittent relief.  As such, a 60 percent rating is not 
warranted under Diagnostic Code 5293.  With regard to 
Diagnostic Code 5295, the highest available rating is 40 
percent; and the veteran is now in receipt of a 40 percent 
rating.  As such, the Board need not undertake a detailed 
application of this Code as it does not afford him a higher 
rating.  

In consideration of the subjective complaints of severe pain, 
coupled with the objective medical findings pertaining to the 
range of motion studies, which indicated severe limitation of 
motion, the Board finds that the lumbar spine disability 
reasonably warrants a 40 percent disability rating under 
Diagnostic Code 5292.  38 U.S.C.A. § 5107(b); DeLuca.  

ORDER

Entitlement to service connection for abdominal pain is 
denied.  

An evaluation in excess of 20 percent for low back pain is 
denied from May 16, 2001 to September 27, 2004.

A 40 percent rating for low back pain on and after September 
28, 2004 is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


